DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In the amendment filed 12/22/2020, claims 21-31 and 33-39 have been amended. The currently pending claims considered below are claim 21-40.

Terminal Disclaimer
The terminal disclaimer filed 1/21/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 15/069,397, now US Patent 10,176,192, which depends on US Application 13/787,187 now US Patent 9,317,709 has been reviewed and is approved on 1/21/2021.  The terminal disclaimer has been accepted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Palahnuk (US Publication 2011/0184998 A1) teach analogous art to the instant application, that of remote access to files. Palahnuk more specifically teaches an Internet-based file system to manage file access for registered devices. However, after careful consideration of the claim amendments and response (pages 2-9) filed 12/22/2020, the telephone interviews held on 12/8/2020, and the 
The feature of accessing content is disclosed in claim 21, that recites “in response to determining that the at least one first application is capable of accessing the requested file data without downloading content of the requested file data, providing access information of the requested file data to the at least one first application; determining that at least one second application available to the user device is not capable of accessing the requested file data without downloading content of the requested file data based on a second application type of the at least one second application; and in response to determining that the at least one second application is not capable of accessing the requested file data without downloading content of the requested file data, downloading content of the requested file data from the cloud storage.”. Consequently, independent claims 21 and 34 and dependent claims 22-33 and 35-40 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Criddle (US Publication 2009/0133013 A1)
Chakraborty (US Publication 2013/0054634 A1)
Huang (US Publication 2016/0191627 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168